UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 99-4881

BRYANT REGINALD HUDSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-99-113-DWS)

Submitted: July 13, 2000

Decided: July 21, 2000

Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jack B. Swerling, Columbia, South Carolina, for Appellant. J. Rene
Josey, United States Attorney, Jane B. Taylor, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Bryant Reginald Hudson appeals from his criminal conviction for
conspiracy to possess crack cocaine with the intent to distribute the
same. He raises only one issue on appeal: that the district court erred
in applying a four-level enhancement to his offense level for his role
in the offense under U.S. Sentencing Guidelines Manual § 3B1.1(a)
(1998).

Under § 3B1.1(a), a defendant's offense level should be increased
four levels if the Government proves by a preponderance of the evi-
dence that: (1) the defendant is an organizer or leader; and (2) the
criminal activity involves five or more people or is otherwise exten-
sive. A determination by the district court under§ 3B1.1 is essentially
factual and is therefore subject to the clearly erroneous standard of
review. See United States v. Sheffer, 896 F.2d 842, 846 (4th Cir.
1990); see also United States v. Paz, 927 F.2d 176, 180 (4th Cir.
1991). Review of the record under this standard leads us to agree with
the district court's decision.

Hudson conceded below that five or more participants were
involved in the conspiracy forming his offense of conviction. Thus,
he satisfies the second element of the enhancement. Addressing the
first element, relevant factors include:

          the exercise of decision making authority, the nature of par-
          ticipation in the commission of the offense, the recruitment
          of accomplices, the claimed right to a larger share of the
          fruits of the crime, the degree of participation in planning or
          organizing the offense, the nature and scope of the illegal
          activity, and the degree of control and authority exercised
          over others.

USSG § 3B1.1, comment. (n.4). The record shows that Hudson, a
South Carolina police officer, recruited at least two individuals into
the conspiracy after first testing their ability to sell cocaine he pro-
vided to them. Moreover, Hudson gave specific instructions to at least

                    2
one of these individuals, dictating how communications should be
conducted, how cocaine should be retrieved, and how much Hudson
expected the seller to receive for the provided drugs. Notably, Hudson
received a larger share of the profits from these sales.

Hudson also escorted some of his co-conspirators about the county
and showed them where various law enforcement officers lived. On
occasion, he also advised his co-conspirators as to police activities,
revealing the identities of police informants and forewarning them of
D.E.A. raids. We find these facts sufficient to support the district
court's determination that Hudson was an organizer or leader of the
conspiracy, and reject Hudson's argument that his conduct was essen-
tially no more than that of a supplier.

We therefore affirm Hudson's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3